DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/030486 filed 08/17/2018 and claims foreign priority to Japanese Application No. 2017-157384 filed 08/17/2017.

Status of the Applications, Amendments
In applicant's correspondence submitted 04/25/2022, Applicant amends claims 1 and 2, and adds claim 15.
Election/Restrictions
Applicant’s election of group I (claims 1-8 and 14) in the reply filed on 04/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
For the species election requirement, Applicant further provisionally elects the species of SEQ ID NO:1.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.

Status of the claims
Claims 1-15 are pending. Claims 1-8 and 14-15 are currently under examination.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recite the limitation “determining whether a plant to be tested is an aneuploid for a chromosome of all chromosomes using DNA markers specific to each of the chromosomes 1 to 9 of Brassica oleracea plant”. For purpose of claim clarity, please consider amendment of the underlined phrase “a chromosome of all chromosomes” to “a chromosome by”.
Claims 7-8 are objected to because of the following informalities: Claims 7 and 8 recite the limitation “sequences shown in”.  It is suggested that conventional U.S. claim language such as “comprising” or “consisting of” be used in place of the phrase “shown in” of the limitation to maintain clarity of the scope of the claimed sequences.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (2006, The Plant Journal, 48(2), pp.307-319: cited on the IDS) in view of Chable et al. (2008, Euphytica, 164(2), pp.325-337: newly cited), Chable et al. (2009, Euphytica, 170(3), pp.275-287: cited on the IDS), Koh et al. (June 15, 2017, Plant Methods, 13(49), pp.1-8: newly cited), and Tonosaki et al. (2014, Molecular breeding, 34(3), pp.1301-1311: newly cited).
 
Henry et al. (2006) (claims 1, 3-6 and 14-15)
Regarding claim 1, Henry et al. teach a method(s) for detecting an aneuploid of a plant (see title and pg 313-314, Discussion), said method comprising: 
providing DNA markers which comprise a first chromosome-specific DNA marker which is specific to any one of chromosomes of the plant and a second chromosome-specific DNA marker which is specific to another one of the chromosomes of the plant (see primers disclosed on pg 316, Table 4 and pg 314, left col, 1st-3rd para),
performing real-time PCR using DNA extracted from a sample derived from the plant to be tested as a template and the DNA markers (pg 316, Table 4 and pg 316, right col., section entitled “Quantitative genotyping and molecular karyotyping” and pg 317, all text of the left and right columns); and 
detecting chromosomal aneuploidy from a relative difference between the amplification values obtained by DNA markers (and pg 316, right col., section entitled “Quantitative genotyping and molecular karyotyping” and pg 317, all text of the left and right columns).

Regarding claims 3-4, Henry et al. teach providing DNA marker as the primer capable of producing an amplification product by the real-time PCR reaction when the chromosomal DNA is present (pg 316, Table 4: see e.g. forward and reverse primers MN1.5 for chromosome 1 and forward and reverse primers MN4.1 for chromosome 4).

Regarding claim 4, Henry et al. teach providing a chromosome-specific probe for detecting the presence of the amplification product produced in the real-time PCR reaction (see  pg 316, Table 4 for HEX labeled forward primer/probe MN1.5 for chromosome 1 and FAM-labeled forward primer/probe MN4.2 for chromosome 4).

Regarding claims 5 and 14, Henry et al. teach a probe modified with a fluorescent dye so as to emit fluorescence by a PCR elongation reaction (see  pg 316, Table 4 for HEX labeled forward primer/probe MN1.5 for chromosome 1 and FAM-labeled forward primer/probe MN4.2 for chromosome 4).
Regarding claim 6, Henry et al. teach provides an increase in fluorescence signal obtained by the real-time PCR as an index for detecting the aneuploid of chromosome (see pg 310, Fig. 1).

Regarding claim 15, Henry et al. teach at least three chromosome specific DNA (see pg 316, Table 4 which discloses that four chromosome were interrogated by qPCR).

Omitted from Henry et al. (2006) (claims 1-2)
Regarding claim 1, Henry et al. do not teach detecting an aneuploid of a Brassica oleracea plant. 
Henry et al. do not teach providing a first and a second DNA marker specific to any one of chromosomes 1 to 9 of a Brassica oleracea plant to a real-time PCR reaction and detecting chromosomal aneuploidy by detecting a relative difference between the amplification values of the first and second chromosome-specific DNA markers.
Regarding claim 2, Henry et al. do not teach determining whether a test plant is an aneuploid by testing each of/every chromosomes of the test plant.

Chable et al. (2008) and Chable et al. (2009)(claims 1-6 and 14-15)
Regarding claim 1, Chable et al. teach aneuploidy is a common problem in the Brassica crops and occurs in both pure lines as well as in open-pollinated and F1 hybrid varieties, with rates of aneuploidy exceeding 5% in some lines (Chable et al., 2008, abstract and pg 326, left col., 2nd para). 
Chable et al. teach aneuploid cauliflowers are recognized by their aberrant phenotypes, and different trisomics give rise to their own characteristic plant- and curd morphology (Chable et al., 2008, pg 328, Fig. 1). 
More recently, global changes in DNA methylation were proposed as the cause for the aberrant Brassica phenotypes (Chable et al., 2009, pg 277, left col., 2nd para). 
Chable et al. (2009) applied global methylation analysis on cauliflower, however, but their result indicated no signification difference on DNA methylation ratio between aneuploidy and normal plant which could not confirm the hypothesis (Chable et al., 2009). In view of Chable et al. (2009), the ordinary skilled artisan would have desired a different method than DNA methylation to establish aneuploidy for a sample derived from Brassica oleracea.

Koh et al. (June 15, 2017) (claim 1)
Regarding claim 1, Koh et al. teach B. oleracea as having C genome and nine chromosomes (n=9) (see pg 1, right col, below abstract). For quantification of the C-genome, Koh et al teach two C-genome specific primer pairs Bo1g016520 and Bo9g098720 for chromosome 1 and 9 respectively (pg 3, Table 2).

Tonosaki et al. (2014) (claims 1-2)
Regarding claims 1-2, Tonosaki et al. teach B. oleracea primers/markers which detect chromosomes of only B. oleracea (pg 1303, left col). Tonosaki et al. teach B. oleracea chromosome-specific 80 markers oleracea signals (pg 1305, left col, para below the legend of Fig. 2 and Supplemental Table 2, which is reproduced partially below).

Supplementary Table 2 of Tonosaki et al.

    PNG
    media_image1.png
    736
    1060
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date  of the invention to modify the method of detecting aneuploidy taught by Henry et al. so as to detect aneuploidy in a sample from a test plant of Brassica oleracea since Chable et al. (2008) and Chable et al. (2009) teach that aneuploidy as frequent seen in Brassica oleracea plants and that aneuploidy presents as aberrant phenotypes. The ordinary skilled artisan would have been motivated to detect aneuploidy via qPCR since Chable et al. (2009) could not establish aneuploidy in Brassica oleracea plant using analysis of DNA methylation. The ordinary skilled artisan would have been readily apprised to make or use B. oleracea chromosome-specific primers and probes such as those taught by Koh et al. (pg 3, Table 2) and/or Tonosaki et al. (see Tonosaki et al., Supplementary Table 2) in a qPCR assay so as to quantify the amount or copy number of one or more of the nine chromosomes of B. oleracea, thereby using abnormal amplification values observed to diagnose aneuploidy via detection of abnormal counts or copy number of any one or more chromosome. One of ordinary skill in the art would have had a reasonable expectation of success at the modification of  the method of Henry et al. for the purpose of detecting aneuploidy in B. oleracea test plant or sample as it is expected to take no more than ordinary skill to apply known elements  (i.e. B. oleracea chromosome primers/probe of Koh et al. or Tonosaki et al.) that are alternative, but functional equivalent substitute of elements taught by the prior art (i.e. chromosome specific primers of Henry et al.) to a same known process/method (i.e. the method of Henry et al.) to achieve a predictable result of concluding the presence or absence of aneuploidy for any one or all chromosome of B. oleracea. The ordinary skilled artisan would have been further motivated to modify the chromosome specific probe taught by Tonosaki et al. by incorporating fluorescent label in a manner as taught by Henry et al. to achieve quantification by detecting fluorescent signal as typical for a qPCR assay.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-6 and 14-15 are prima facie obvious.

Conclusion
Although no prior art references were that teach B. oleracea chromosome specific markers consisting one or more of SEQ ID NO: 1-18, claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest references found (are not prior art) having sequences identical to the instant SEQ ID NOS: 1-27 are B. oleracea sequences represented as GenBank Accession No. LR031878 (submitted Nov 2018), GenBank Accession No. LR031874 (submitted Nov 2018), GenBank Accession No. LR031872 (submitted Nov 2018), GenBank Accession No. LR031873 (submitted Nov 2018), GenBank Accession No. LR031877 (submitted Nov 2018), GenBank Accession No. LR031880 (submitted Nov 2018), GenBank Accession No. LR031876 (submitted Nov 2018), GenBank Accession No. LR031879 (submitted Nov 2018), GenBank Accession No. LR031875 (submitted Nov 2018).

No claims are currently allowed.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 17, 2022